BRYAN, Circuit Judge.
Plaintiff in error was convicted upori an indictment charging him with the possession and the transportation of intoxicating liquor, in violation of the National Prohibition Act (41 Stat. 305).
*854There is no question of his guilt. When arrested, he had the liquor in his possession, and was in the act of transporting it in an automobile. No evidence was submitted for the defense, and the prima facie presumption of unlawful possession and transportation arose under title 2, section 33, of the National Prohibition Act.
The officers who made the arrest did so upon information that plaintiff in error was in the act of violating the law. They had no search warrant. However, plaintiff in error, in response to a question, stated to them that he had intoxicating liquor in the automobile, and gave his permission to search it. Thereupon the liquor was found and seized, and used as evidence at the trial.
The sole question sought to be raised upon this writ of error is whether the search and seizure without a warrant were reasonable. We do not think that question is fairly raised, in view of the fact that what was done was with the consent of plaintiff in error.
The judgment is affirmed.